DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 4/20/2020. Claims 1-20 are pending and considered below.

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-16, step 1 analysis, the subject matter of claims 1-16 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-16 are directed to a method.
Claims 1-16 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 1-16 are directed to a method for generating prediction data associated with an object based at least in part on a predicted occupancy for each spatial cell of a respective set of spatial cells for at least one candidate path. The claims do not recite a 
Regarding claims 17-18, step 1 analysis, the subject matter of claims 17-18 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 17-18 are directed to a device having structure (a sensor system, one or more processors, and one or more non-transitory computer-readable media).
Claims 17-18 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 17-18 are directed to a device for generating prediction data associated with an object based at least in part on a predicted occupancy for each spatial cell of a set of spatial cells for a candidate path. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea which can reasonably be performed in the human mind. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic practice or managing interactions between people. Finally, while the claimed method of generating prediction data may have underlying mathematical computations, the claims do not recite any mathematical relationships, formula or calculation. Therefore, claims 17-18 are not rejected under 35 U.S.C. 101.
Regarding claims 19-20, step 1 analysis, the subject matter of claims 19-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 19-20 are directed to a device having structure (one or more non-transitory computer-readable media and one or more processors).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10, 12-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.

Regarding claim 7, “the respective set of cells” lacks antecedent basis.
Regarding claim 10, “the network” and “the respective rasterization” lack antecedent basis.
Regarding claim 12, “the actor” lacks antecedent basis.
Claim 13 depends on claim 12.
Regarding claim 17, “the computing system” lacks antecedent basis.
Claim 18 depends on claim 17.
Regarding claim 18, “the set of predicted paths” and “such predicted path” lack antecedent basis.
Regarding claim 19, “the one or more processors” and “the computing system” lack antecedent basis.
Claim 20 depends on claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Heukelom et al. (US-2020/0174481-A1, hereinafter Van Heukelom).


Regarding claim 1, Van Heukelom discloses:
obtaining, by a computing system comprising one or more computing devices (paragraphs [0075] and [0111]; and FIG. 7, vehicle-702, vehicle computing device(s) - 704, processor(s) - 716, memory-718, computing device(s) - 742, processor(s) - 744, memory-746, and training component-748);
based at least in part on sensor data associated with a set of sensors of an autonomous vehicle, state data associated with an object in an environment external to the autonomous vehicle (paragraph [0119]; FIG. 7, vehicle-702, and sensor system(s) - 706; and FIG. 8, capture sensor data of an environment using a sensor of an autonomous vehicle-802);
obtaining, by the computing system (paragraph [0078] and FIG. 7, memory-718, and map(s) - 724);
map data including information associated with spatial relationships between at least a subset of lanes of a road network associated with the environment (paragraph [0031] and FIG. 1, object-106, vehicle-112, and drivable region-116);
determining, by the computing system (paragraphs [0081-0089] and FIG. 7, memory-718, prediction component-728, and probability map generation component-730);
a set of candidate paths that the object may follow in the environment based at least in part on the spatial relationships between at least two lanes of the road network, wherein each candidate path includes a respective set of spatial cells (paragraphs [0048-0052] and FIG. 3, discretized probability distributions-302,304,306, prediction probabilities-308, object-310, predicted trajectories-314,316,318, and vehicle-320);
determining, by the computing system (paragraphs [0081-0089] and FIG. 7, memory-718, prediction component-728, and probability map generation component-730);

generating, by the computing system (paragraphs [0081-0089] and FIG. 7, memory-718, prediction component-728, and probability map generation component-730); and
prediction data associated with the object based at least in part on the predicted occupancy for each spatial cell of the respective set of spatial cells for at least one candidate path (paragraphs [0033-0039] and FIG. 1, receive a discretized probability distribution associated with prediction probabilities of object(s) - 120, and evaluate the one or more trajectories based on the discretized probability distribution-126).
Regarding claim 2, Van Heukelom further discloses:
discretizing each candidate path of the set of candidate paths into the respective set of spatial cells of such candidate path (paragraphs [0048-0052]).
Regarding claim 3, Van Heukelom further discloses:
wherein determining the predicted occupancy for each spatial cell of the respective set of a spatial cells for at least one candidate path comprises: (paragraphs [0082-0088]); and
determining the predicted occupancy for such spatial cell for a duration of the prediction time horizon (paragraphs [0085-0088]).
Regarding claim 4, Van Heukelom further discloses:
wherein determining the predicted occupancy for each spatial cell of the respective set of spatial cells for at least one candidate path comprises: (paragraphs [0082-0088]); and
determining a plurality of predicted occupancies for such spatial cell for each of a plurality of time periods over the prediction time horizon (paragraphs [0085-0088]).

Regarding claim 11, Van Heukelom further discloses:
generating, by the computing system (paragraphs [0094-0098] and FIG. 7, planning component-734, trajectory generation component-736, and trajectory evaluation component-738); and
a motion plan for the autonomous vehicle based at least in part on the prediction data associated with the object (paragraph [0129] and FIG. 8, control the autonomous vehicle based on the trajectory probability-820).
Regarding claim 12, Van Heukelom further discloses:
wherein determining the predicted occupancy for each spatial cell of the respective set of spatial cells of each candidate path during at least the portion of the prediction time horizon comprises: (paragraphs [0082-0088]);
providing data indicative of such candidate path as input to one or more machine-learned occupancy models (paragraph [0085]);
providing data associated with one or more scene features as input to the one or more machine-learned occupancy models (paragraphs [0031] and [0085]);
providing state data associated with the actor as input to the one or more machine-learned occupancy models (paragraphs [0077], [0085] and [0119]); 
generating, by the computing system using the one or more machine-learned occupancy models (paragraphs [0081-0089]); and
data indicative of the predicted occupancy for such spatial cell (paragraphs [0033-0039]).
Regarding claim 14, Van Heukelom further discloses:
wherein the map data encodes a topology of a road network within the environment (paragraph [0031]).


Regarding claim 15, Van Heukelom further discloses:
selecting, by the computing system (paragraphs [0081-0089] and FIG. 7, memory-718, prediction component-728, and probability map generation component-730);
a first candidate path from the set of candidate paths (paragraphs [0048-0051] and FIG. 3, discretized probability distributions-302,304,306, prediction probabilities-308, object-310, predicted trajectories-314,316,318, and vehicle-320);
based on the predicted occupancies for the sets of spatial cells corresponding to the sets of candidate paths (paragraphs [0124-0128] and FIG. 8, region probability below a probability threshold? - 812, region probabilities determined over the trajectory? - 816, and determine a trajectory probability-818); and
wherein the prediction data associated with the object is generated based at least in part on the first candidate path (paragraph [0121] and FIG. 8, generate, based on the sensor data, probability map(s) associated with prediction probabilities of possible locations associated with object(s) in the environment-806).
Regarding claim 16, Van Heukelom further discloses:
wherein detecting, by the computing system (paragraphs [0075] and [0111]; and FIG. 7, vehicle-702, vehicle computing device(s) - 704, processor(s) - 716, memory-718, computing device(s) - 742, processor(s) - 744, memory-746, and training component-748);
based at least in part on sensor data associated with the set of sensors of the autonomous vehicle, the object in the environment external to the autonomous vehicle comprises: (paragraph [0119]; FIG. 7, vehicle-702, and sensor system(s) - 706; and FIG. 8, capture sensor data of an environment using a sensor of an autonomous vehicle-802);
inputting the sensor data to one or more machine-learned models of a perception computing system of the autonomous vehicle (paragraphs [0077] and [0085]; and FIG. 7, perception-722); and

Regarding claim 17, Van Heukelom further discloses:
a sensor system configured to generate sensor data of an environment external to the autonomous vehicle (paragraph [0119]; FIG. 7, vehicle-702, and sensor system(s) - 706; and FIG. 8, capture sensor data of an environment using a sensor of an autonomous vehicle-802);
one or more processors (paragraphs [0075] and [0111]; and FIG. 7, processor(s) - 716, and processor(s) - 744);
one or more non-transitory computer-readable media that collectively store: (paragraphs [0075] and [0111]; and FIG. 7, memory-718, and memory-746);
a machine-learned model configured to estimate occupancies for candidate paths that a detected object may follow in the environment (paragraphs [0082-0089]);
based at least in part on spatial relationships between lanes of a road network associated with the environment (paragraph [0031] and FIG. 1, object-106, vehicle-112, and drivable region-116);
instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: (paragraphs [0075] and [0111]; and FIG. 7, vehicle-702, vehicle computing device(s) - 704, processor(s) - 716, memory-718, computing device(s) - 742, processor(s) - 744, memory-746, and training component-748);
inputting, to the machine-learned model (paragraph [0085]);
state data associated with the object (paragraphs [0077] and [0119]);
map data including information associated with spatial relationships between at least a subset of lanes of the road network associated with the environment (paragraph [0031]);

a candidate path that the object may follow in the environment, wherein the candidate path includes a set of spatial cells (paragraphs [0048-0052] and FIG. 3, discretized probability distributions-302,304,306, prediction probabilities-308, object-310, predicted trajectories-314,316,318, and vehicle-320);
determining, by the machine-learned model (paragraphs [0081-0089] and FIG. 7, memory-718, prediction component-728, and probability map generation component-730);
a predicted occupancy for each spatial cell of the set of spatial cells for the candidate path (paragraphs [0082-0088]); and
generating prediction data associated with the object based at least in part on the predicted occupancy for each spatial cell of the set of spatial cells for the candidate path (paragraphs [0033-0039] and FIG. 1, receive a discretized probability distribution associated with prediction probabilities of object(s) - 120, and evaluate the one or more trajectories based on the discretized probability distribution-126).
Regarding claim 18, Van Heukelom further discloses:
discretizing each predicted path of the set of predicted paths into the respective set of spatial cells of such predicted path (paragraphs [0048-0052]).
Regarding claim 19, Van Heukelom further discloses:
One or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: (paragraphs [0075] and [0111]; and FIG. 7, vehicle-702, vehicle computing 
inputting, to a machine-learned model (paragraph [0085]);
state data associated with an object (paragraphs [0077] and [0119]);
map data including information associated with spatial relationships between at least a subset of lanes of a road network associated with an environment external to an autonomous vehicle (paragraph [0031]);
determining, by the machine-learned model in response to the state data and the map data (paragraphs [0081-0089] and FIG. 7, memory-718, prediction component-728, and probability map generation component-730);
a candidate path that the object may follow in the environment, wherein the candidate path includes a set of spatial cells (paragraphs [0048-0052] and FIG. 3, discretized probability distributions-302,304,306, prediction probabilities-308, object-310, predicted trajectories-314,316,318, and vehicle-320);
determining, by the machine-learned model (paragraphs [0081-0089] and FIG. 7, memory-718, prediction component-728, and probability map generation component-730);
a predicted occupancy for each spatial cell of the set of spatial cells for the candidate path (paragraphs [0082-0088]); and
generating prediction data associated with the object based at least in part on the predicted occupancy for each spatial cell of the set of spatial cells for the candidate path (paragraphs [0033-0039] and FIG. 1, receive a discretized probability distribution associated with prediction probabilities of object(s) - 120, and evaluate the one or more trajectories based on the discretized probability distribution-126).

Regarding claim 20, Van Heukelom further discloses:
generating a motion plan for the autonomous vehicle based at least in part on the prediction data associated with the object (paragraph [0129] and FIG. 8, control the autonomous vehicle based on the trajectory probability-820).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom, as applied to claim 1 above, and further in view of Liu (US-2020/0182633-A1, hereinafter Liu).
Regarding claim 5, Van Heukelom does not disclose generating a lane graph. However, Liu discloses a system for motion graph construction and lane level route planning, including the following features:
generating a lane graph comprising a plurality of nodes associated with a plurality of lane segments of a plurality of lanes, the lane graph comprising a plurality of edges that represent connections between lane segments (paragraphs [0115-0121] and [0135-0136]; FIG. 6, directed graph-600; and FIG. 14, lane graph-1402, lane graph node-1404, traversal edge-1406, connection edge-1408, and lane change edge-1410).
Liu teaches that a lane graph can be used for lane-level route planning (paragraph [0135]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the lane graph of Liu into the system of evaluating the trajectory of 
Regarding claim 7, Van Heukelom does not disclose generating a lane graph. However, Liu further discloses:
wherein generating the lane graph comprises: converting the respective set of cells for each candidate path of the set of candidate paths into nodes in the lane graph with edges connecting the nodes (paragraphs [0115-0121] and [0135-0136]; FIG. 6, directed graph-600; and FIG. 14, lane graph-1402, lane graph node-1404, traversal edge-1406, connection edge-1408, and lane change edge-1410).
Liu teaches that a lane graph can be used for lane-level route planning (paragraph [0135]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the lane graph of Liu into the system of evaluating the trajectory of another vehicle based on a discretized probability distribution of Van Heukelom. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of evaluating the possible trajectories of another vehicle based on map data. A person of ordinary skill would know that road configuration limits the possible motion paths of a vehicle.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom in view of Liu, as applied to claim 5 above, and further in view of Ditty et al. (US-2019/0258251-A1, hereinafter Ditty).
Regarding claim 6, Van Heukelom further discloses:

Van Heukelom in view of Liu does not disclose jointly predicting occupancy over the lane graph for a plurality of objects. However, Ditty discloses a platform with an architecture for autonomous vehicles that leverages computer vision and known ADAS techniques, including the following features:
jointly predicting occupancy over the lane graph for a plurality of objects (paragraphs [0515-0529]).
Ditty teaches that a platform for an autonomous vehicle should link lane graphs to a dynamic occupancy grid (paragraph [0526]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the lane graphs linked to a dynamic occupancy grid of Ditty into the system of evaluating the trajectory of another vehicle based on a discretized probability distribution of Van Heukelom in view of Liu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of evaluating the possible trajectories of another vehicle based on map data. A person of ordinary skill would know that road configuration limits the possible motion paths of a vehicle.
Regarding claim 8, Van Heukelom further discloses:
wherein determining, by the computing system for each candidate path of the set of candidate paths, the predicted occupancy for each spatial cell of the respective set of spatial cells of such candidate path, comprises: (paragraphs [0082-0088]).
Van Heukelom in view of Liu does not disclose providing data associated with a subset of nodes corresponding to a candidate path as input to a machine-learning occupancy model. However, Ditty further discloses:

Ditty teaches that a platform for an autonomous vehicle may use trained neural networks to link lane graphs to a dynamic occupancy grid (paragraphs [0512] and [0526]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the lane graphs linked to a dynamic occupancy grid using trained neural networks of Ditty into the system of evaluating the trajectory of another vehicle based on a discretized probability distribution of Van Heukelom in view of Liu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of evaluating the possible trajectories of another vehicle based on map data. A person of ordinary skill would be familiar with the use of trained neural networks and other forms of artificial intelligence to process the large amount of data required to operate an autonomous vehicle.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Heukelom, as applied to claim 1 above, and further in view of Russell et al. (US-2018/0105174-A1, hereinafter Russell).
Regarding claim 9, Van Heukelom does not disclose an overhead view of a rasterized map. However, Russell discloses a system for planning stopping locations for autonomous vehicles, including the following features:
wherein: the map data includes an overhead view of a rasterized map of at least a portion of the environment (paragraph [0042]).
Russell teaches that map information may be stored as a raster (paragraph [0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the raster map of Russell into the system of evaluating the trajectory 
Regarding claim 10, Van Heukelom does not disclose an overhead view of a rasterized map. However, Russell further discloses:
wherein: the map data includes a respective raster for each lane segment of a plurality of lane segments for each lane of the subset of lanes of the network (paragraph [0042], lanes of traffic); and
the respective rasterization for at least one lane segment of at least one lane includes contextual information associated with such lane segment (paragraph [0042], each feature may be stored as graph data and may be associated with information such as a geographic location and whether or not it is linked to other related features).
Russell teaches that map information may be stored as a raster (paragraph [0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the raster map of Russell into the system of evaluating the trajectory of another vehicle based on a discretized probability distribution of Van Heukelom. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of evaluating the possible trajectories of another vehicle based on a grid-based road graph. A person of ordinary skill would be familiar with the use of a raster map to allow efficient lookup of road features. 

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al. (US-2020/0379461-A1) discloses a system for training a machine learning model to predict future trajectories of objects in the environment of an autonomous vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667